DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Election/Restrictions
3.	Applicant’s election without traverse of claims 1-14 in the reply filed on 01/10/2022 is acknowledged.
Status of claims
4.	Claims 1-10, 13-14, 21-28 are pending wherein claims 1, 10, and 25 are in independent form.
5.	Claims 11-12, 15-20 have been cancelled. Claims 21-28 have been added newly.
Duplicate claims warning
6.	Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 
		Claims 21-22 and 23-24 are also substantially duplicate claims.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-10, 13-14, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites to “receive a physical downlink control channel (PDCCH), in a control resource set (CORESET) from multiple transmission reception points (TRPs)”. According to the claim limitation, a downlink signal (PDCCH is a downlink signal) is received from multiple TRPs. Claim further recites to “receive downlink signals from one or more TRPs”. Under broadest reasonable interpretation (BRI), “one or more TRPs” can be interpreted as one TRP and in that case (“one or more TRPs” interpreted as one TRP), the wireless device receives downlink signals from one TRP (one or PDCCH received from multiple TRPs is different than the downlink signals received from one or more TRPs. Therefore, PDCCH and downlink signals are both interpreted as downlink signal. At one point, claim recites to receive downlink signals from multiple TRPs (“receive a physical downlink control channel (PDCCH), in a control resource set (CORESET) from multiple 
		Claims 2-9 depend upon claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 10 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 13-14, 21-24 depend upon claim 10 and thereby, is rejected for the reasons discussed above with respect to claim 10.
		Claim 25 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 26-28 depend upon claim 25 and thereby, is rejected for the reasons discussed above with respect to claim 25.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-3, 8-10, 13, 14, 21-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (US 20210112561 A1, hereinafter referred to as Zhou).
		Re claim 1, Zhou teaches a wireless device, comprising: 

	(ii) at least one radio (transceiver) coupled to the at least two antenna panels (multi antenna panel) (Fig. 7, Fig. 9, Par 0061, Par 0114, Par 0129-0130, Par 0150, Par 0155-0156); and 
	(iii) a processor coupled (processor) to the at least one radio (transceiver) (Fig. 7, Fig. 9, Par 0061, Par 0114, Par 0129-0130, Par 0150, Par 0155-0156);
	(iv) wherein the wireless device (Fig. 7, Fig. 9) is configured to: 
	(v) receive a physical downlink control channel (PDCCH), in a control resource set (CORESET) from multiple transmission reception points (TRPs) (receiving PDCCH from multiple TRPs) (Fig. 2-5, Par 0060-0062, Par 0097-0107); 
	(vi) select, based on radio resource control (RRC) signaling (multi-TRP operation configured by RRC signaling), a downlink signal processing method for receiving downlink signals (buffering PDSCH/downlink signals from multiple TRPs when the PDSCH/downlink signals received before a threshold time), wherein the downlink signal processing method is selected from at least a first signal processing method (processing (receiving and decoding) PDSCH/downlink signal when the PDSCH/downlink signal is received after decoding the PDCCH (i.e. after the threshold/offset time). Par 0060 discloses, “The UE may decode control information before receiving the PDSCH transmission and use the control information to configure one or more parameters for receiving and/or decoding the PDSCH transmission”) or a second signal processing method (buffering PDSCH/downlink signal when the PDSCH/downlink signal received before a 
	(vii) wherein, when the second signal processing method is selected (buffering PDSCH/downlink signal when the PDSCH/downlink signal received before a threshold time), the wireless device processes downlink signals based on respective beams associated with selected CORESETs (default beam associated with the lowest CORESET ID), wherein the selected CORESETs for which the downlink signals are processed are selected as respective CORESETs in the latest slot with a lowest CORESET identifier, CORESET ID (default beams determined according to the lowest CORESET ID and a mapping/prioritization configuration), from configured CORESETs (CORESETs configured for each TRP) that are configured with the same higher layer index (higher layer TRP index associating CORESETs configured for the TRP), wherein signal processing according to the second signal processing method occurs during a window of time for the PDCCH (time threshold between PDCCH transmission and PDSCH transmission) (Fig. 2-5, Par 0004, Par 0060-0063, Par 0097-0107, Par 0110, Par 0113-0120);
	(viii) receive downlink signals from one or more TRPs (receiving PDSCH from multiple TRPs) (Fig. 2-5, Fig. 14-15, Par 0099-0105, Par 0113-0120, Par 0197-0202, Par 0204-0209); and 
	(ix) process the downlink signals in accordance with the selected downlink signal processing method (buffering the downlink signals when the PDSCH/downlink signals are received before decoding PDCCH (i.e. before the threshold/offset 
		Claim 10 recites an apparatus performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 25 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 28, Zhou teaches to select one or more beams (selecting default beams) for which to perform downlink signal processing based at least in part on the downlink signal processing method selected (buffering PDSCH/downlink signal when the PDSCH/downlink signal received before a threshold time (i.e. before decoding the PDCCH)) (Fig. 2-5, Par 0004, Par 0060-0063, Par 0097-0107, Par 0110, Par 0113-0120).
		Re claim 3, Zhou teaches that respective CORESET IDs associated with respective CORESETS of the configured CORESETs (CORESET ID associated with the group of CORESETs configured for each TRP) (Fig. 2-5, Par 0004, Par 0060-0063, Par 0097-0107, Par 0110); or whether a higher layer index is configured for each of the configured CORESETs.
		Re claim 8, Zhou teaches that the wireless device is further configured to: provide an indication of the selected downlink signal processing method (incompatible beam report indicates the default beams to receive downlink signals simultaneously in case of reception of downlink signal before decoding the PDCCH) for received downlink signals to a serving cellular base station (base station 105) of the wireless device (Fig. 4-5, Par 0111-0120).

		Re claim 13, Zhou teaches to determine whether a prohibit timer for downlink signal processing method reporting (incompatible beam report indicates the default beams to receive downlink signals simultaneously in case of reception of downlink signal before decoding the PDCCH) is configured and running (when the UE is configured to send incompatible beam report, UE is not restricted by any prohibit timer preventing the UE to send the incompatible beam report); and provide an indication of the selected downlink signal processing method to a serving cellular base station (incompatible beam report indicates the default 
		Re claims 21, 23, 26, Zhou teaches to receive a first candidate PDCCH in a first CORESET configured for the wireless device, wherein the first CORESET is configured with a first higher layer index and is associated with a first TRP (receiving PDCCH from TRP 1 in a CORESET group configured for TRP 1 having a higher layer TRP index); and receive a second candidate PDCCH in a second CORESET configured for the wireless device, wherein the second CORESET is configured with a second higher layer index and is associated with a second TRP (receiving PDCCH from TRP 2 in a CORESET group configured for TRP 2 having a higher layer TRP index) (Fig. 2-3, Par 0099-0106).
		Re claims 22, 24, 27, Zhou teaches to decode a portion of the processed downlink signals according to at least one decoded PDCCH of the first candidate PDCCH and the second candidate PDCCH (decoding the downlink signal/PDSCH based on the control information retrieved by decoding PDCCH, Par 0004, Par 0060) (Fig. 2, Fig. 5, Par 0004, Par 0060-0062, Par 0009, Par 0113-0120).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above and further in view of Guan et al (US 20210083748 A1, hereinafter referred to as Guan).
		Re claim 4, Zhou does not explicitly disclose that the downlink signal processing method is selected based at least in part on reference signal received power (RSRP) reported by the wireless device for a reference signal associated with the configured CORESETs.
		Guan teaches that the downlink signal processing method is selected (downlink signal reception by using multiple antenna panel) based at least in part on reference signal received power (RSRP) reported by the wireless device for a reference signal associated with the configured CORESETs (beam measurement information reported by the terminal) (Fig. 1-4, Par 0054-0057, Par 0130-0147, Par 0185-0193, Par 0202-0209).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the step that the downlink signal processing method is selected based at least in part on reference signal received power (RSRP) reported by the wireless device for a reference signal 
		Re claim 5, Zhou does not explicitly disclose that the downlink signal processing method is selected based at least in part on channel quality indicator (CQI) reported by the wireless device for a reference signal associated with the configured CORESETs.
		Guan teaches that the downlink signal processing method is selected (downlink signal reception and buffering by using multiple antenna panel) based at least in part on channel quality indicator (CQI) reported by the wireless device for a reference signal associated with the configured CORESETs (beam measurement information reported by the terminal) (Fig. 1-4, Par 0054-0057, Par 0130-0147, Par 0185-0193, Par 0202-0209).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the step that the downlink signal processing method is selected based at least in part on channel quality indicator (CQI) reported by the wireless device for a reference signal associated with the configured CORESETs, as taught by Guan for the purpose of enabling a terminal device having multiple antenna panels to receive downlink signals accurately, as taught by Guan (Par 0004-0005).
		Re claim 6, Zhou does not explicitly disclose that the downlink signal processing method is selected based at least in part on whether a reference 
		Guan teaches that the downlink signal processing method is selected (downlink signal reception and buffering by using multiple antenna panel) based at least in part on whether a reference signal index (transmit beam index) is reported for a reference signal associated with the configured CORESETs (beam measurement information reported by the terminal) (Fig. 1-4, Par 0054-0057, Par 0130-0147, Par 0185-0193, Par 0202-0209).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the step that the downlink signal processing method is selected based at least in part on whether a reference signal index is reported for a reference signal associated with the configured CORESETs, as taught by Guan for the purpose of enabling a terminal device having multiple antenna panels to receive downlink signals accurately, as taught by Guan (Par 0004-0005).
		Re claim 7, Zhou teaches that the downlink signal processing method is selected based at least in part on whether a group based beam reporting indication provided by the wireless device (incompatible beam report provided by the UE) within a specified period of time (before reception of default beam information/PDSCH) indicates that default beams 
		Zhou discloses an incompatible beam report provided by the UE including default beams associated with the CORESETs that can be received simultaneously. Zhou does not explicitly disclose a reference signal index associated with each of one or more the configured CORESETs can be received simultaneously by the wireless device.
		Guan discloses that a reference signal index is defined by transmit beam index/identifier (Par 0114, Par 0132, Par 0139-0142).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou by including the step that a reference signal index is defined by transmit beam index/identifier, as taught by Guan for the purpose of enabling a terminal device having multiple antenna panels to receive downlink signals accurately, as taught by Guan (Par 0004-0005).
		Zhou discloses default beams associated with the CORESETs that can be received simultaneously. Guan discloses to define a reference signal index by a beam index. Therefore, in view of Zhou and Guan, the default beams in the Zhou’s incompatible beam report would have been associated with reference signal index. Zhou in view of Guan is capable of indicating that a reference signal index associated with each of one or more the configured CORESETs can be received simultaneously by the wireless device and it would have been obvious to do so to receive downlink signals such as reference signals simultaneously by using multiple antenna panels. 
Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473